Citation Nr: 0424866	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to march 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which inter alia 
denied the benefit sought.  

The case was previously before the Board in June 2001, at 
which time, one issue was adjudicated and the remaining 
issue, as set forth on the first page of this decision, was 
Remanded to obtain records and for other development.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's former representative advised the RO that it 
would not represent him.  The Board afforded the veteran the 
opportunity to obtain alternate representation, but notices 
were returned as undeliverable including that one most 
recently that dated June 23, 2004.  Nevertheless, an 
appointment of the veteran's current representative was 
received at the Board on August 5, 2004, which incidentally 
was executed by the veteran several days earlier and reflects 
address as the same address to which the returned notices 
were directed.  Inasmuch as the veteran's current 
representative does not maintain local offices, this case is 
being remanded to afford the representative an opportunity to 
review the claims file and advance any appropriate argument.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The RO should afford the veteran's 
representative the an opportunity to 
review the claims file and advance any 
appropriate argument.

2.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claim may now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration if 
appropriate.

The purpose of this REMAND is to afford due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




